Citation Nr: 0531313	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a discectomy of C5-C6 with spur formation at C4-
C7, radiculopathy, and a residual scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1978 and from October 1979 to November 1991. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran's claims file was subsequently 
transferred to the VA RO in St. Louis, Missouri.  In 
September 2002, the veteran presented oral testimony at a 
hearing held at the VA Medical and Regional Office Center in 
Wichita, Kansas, before a Decision Review Officer, a 
transcript of which has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA RO in Phoenix, Arizona, sent the veteran a development 
letter in January 2001 to the veteran's then current address 
that did not sufficiently address the Veterans Claims 
Assistance Act (VCAA) with regard to his claim for an 
increased rating for the cervical spine disability.  Another 
VCAA letter needs to be sent.  In particular, the letter 
needs to ask the veteran to identify all treatment for his 
cervical spine disability from September 2000, the month of 
his claim for an increased rating, to the present.

The veteran underwent two VA orthopedic examinations.  The 
two reports of those examinations provide inadequate 
information regarding range-of-motion testing of the cervical 
spine.  Specifically, the report of the October 2001 VA 
orthopedic examination lists range-of-motion testing twice 
for lateral rotation with two different measurements for 
right lateral rotation and two different measurements for 
left lateral rotation.  Likewise, the report of the December 
2003 VA examination provides two different measurements for 
extension.  Furthermore, these reports do not adequately 
address functional limitation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2005) (functional loss may 
be due to pain, supported by adequate pathology).  In 
addition, the veteran underwent cervical spine surgery in 
October 2002.  The report of the December 2003 VA examination 
did not adequately address any pathology of the latest 
surgical scar.  In light of the above, another VA examination 
is necessary.

The case is REMANDED to the regional office (RO) for the 
following development:

1.  A VCAA letter addressing the issue of 
an increased rating for residuals of a 
discectomy of C5-C6 with spur formation 
at C4-C7, radiculopathy, and a residual 
scar, must be provided to the veteran, 
with a copy to his representative.  The 
VCAA letter must inform the veteran that 
to establish entitlement to an increased 
rating for his cervical spine disability, 
the evidence must show that the 
disability has gotten worse.  The VCAA 
letter must also ask the veteran to 
identify all medical providers who 
treated his cervical spine disability 
from September 2000 to the present and 
the dates of such treatment.

2.  If the veteran identifies medical 
providers whose records are not already 
in the claims file or if he reports 
additional treatment from Dr. Gallagher 
or Dr. Jenny, the RO should obtain all 
treatment records from the newly 
identified medical providers for the 
period from September 2000 to the present 
and/or any additional treatment records 
from Drs. Gallagher and Jenny.

3.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for his cervical spine 
disability.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The report 
of examination should be comprehensive 
and include a detailed account of all 
manifestations of cervical spine 
pathology found to be present.  The 
examiner should provide complete 
rationale for all conclusions reached.

Range-of-motion testing of the cervical 
spine should be conducted.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the veteran's pain 
on the function of his cervical spine.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40 (2005) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use.  

The examiner should describe the size of 
the scar on the neck and all 
manifestations of disability due to the 
surgical scar, including whether there is 
limitation of function of the part 
affected; whether there is pain, 
including pain on palpation; and whether 
the scar is tender, unstable, or is 
otherwise symptomatic.  The examiner 
should specifically state whether the 
scar is superficial or a deep scar 
associated with underlying soft tissue 
damage.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claim, to 
include consideration of whether a 
separate rating is warranted for the 
residual scar.  If the benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


